United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   July 14, 2004

                                                         Charles R. Fulbruge III
                                                                 Clerk
                             No. 03-60758
                           Summary Calendar



UNITED STATES OF AMERICA

                      Plaintiff - Appellee

     v.

EMMANUEL HOBSON, also known as Emmauel Hobson

                      Defendant - Appellant

                         --------------------
            Appeal from the United States District Court
              for the Southern District of Mississippi
                      USDC No. 3:03-CR-7-ALL-LN
                         --------------------

Before KING, Chief Judge, and WIENER and PRADO, Circuit Judges.

PER CURIAM:*

     Emmanuel Hobson appeals from his jury-trial conviction for

being a felon in possession of a firearm, in violation of 18

U.S.C. § 922(g)(1).   Hobson argues that the district court

reversibly erred in refusing to grant his motion for a mistrial.

When questioned on direct examination, the arresting officer

mentioned that Hobson had previously been in jail for house

burglary.   Hobson argues that this testimony violated his rights

under Old Chief v. United States, 519 U.S. 172 (1997),


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-60758
                                 -2-

necessitating a mistrial.   The denial of a motion for mistrial is

reviewed for abuse of discretion.    See United States v. Coveney,

995 F.2d 578, 584 (5th Cir. 1993).

     Juries are presumed to follow the trial court’s

instructions.   See Zafiro v. United States, 506 U.S. 534, 540-41

(1993).   The mention of the nature of Hobson’s prior conviction

was rendered harmless by the district court’s curative

instructions.   See United States v. Munoz, 150 F.3d 401, 412 n.11

(5th Cir. 1998).   The judgment of the district court is AFFIRMED.